Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David C. Schulte (Reg. No. 40,160) on February 23, 2022.
The application has been amended as follows: 
(I) With regard to claim 22 (line 18), the term "an embedded" has been changed to the term --the--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
Furthermore, an update of a search previously made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution history taken as a whole.  
The Applicant has overcome all rejections and/or objections as set forth in the most recent Office action, mailed on November 10, 2021.
After further consideration of the applied art as set forth in the Non-Final office action mailed on November 10, 2021 (and other art made of record), the Examiner has been persuaded 
It is noted in particular, that the Applicant's statement that the independent claims describe two steps of testing a single magnetic head (i.e., the claims reciting, with antecedence, "the magnetic head" which must reference the previously recited magnetic head), cannot be met by the Dekroub reference, which discloses, in the alternative only, using two magnetic heads for different atmospheric testing. 
See Applicant's argument presented at pp. 9-10. 
The Examiner has further conducted an updated search, based upon the amendments presented in the Response filed on February 10, 2022, and has determined that no new art would either anticipate or render obvious the invention as now claimed (alone or in combination). Furthermore, the Examiner has thoroughly reviewed the art previously made of record, and has determined that such previously cited art fails to anticipate or render obvious the invention as now claimed (alone or in combination).
Additionally, dependent claims 21-25, 42-44 and 29-34, 36-39 have been allowed, due to the allowability of the independent claims 20 and 28, respectively, from which they depend (directly or indirectly).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688